Order entered August 1, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-01108-CV

                   IN THE INTEREST OF B.Q.L., A CHILD

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-20-03861

                                      ORDER

      We REINSTATE this appeal which we twice abated to allow the trial court

an opportunity to conduct a hearing and file findings of fact concerning the

reporter’s record of the underlying proceedings. See TEX. R. APP. P. 36.4(f). In

two separately filed findings of fact, the trial court made the following findings: (1)

a hearing was not held on November 11, 2021; (2) the motion for new trial hearing

held on November 16, 2021 was recorded and the record has been filed; (3) Court

Reporter Yolanda Atkins, former Official Court Reporter for the 255th Judicial

District Court, testified that she was not present at the trial held on June 8, 2021;

(4) Ms. Atkins’s testimony was untruthful; (5) Ms. Atkins was the reporter for the
trial; (6) Ms. Atkins stated she has no notes from the trial; (7) appellant is not at

fault for the reporter’s record not being transcribed; (8) the attorneys state the

record is necessary to the appeal’s resolution; and (8) the record cannot be replaced

by agreement of the parties.

      We ADOPT the trial court’s findings. The parties shall address the findings

in their briefs. Appellant’s brief shall be filed within thirty days of the date of

this order.




                                             /s/    KEN MOLBERG
                                                    JUSTICE